RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claim 1, filed on 09 December 2021, have been entered in the above-identified application.  Claims 1, 2, and 4-11 are pending, of which claim 11 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 07 August 2020.

Election/Restrictions
The Examiner notes that claim 11 remains withdrawn from prosecution.  As claims 1, 2, and 4-10 contain allowable subject matter as noted below, claim 11 will be eligible for rejoinder at the time of allowance.  The Examiner suggests amending claim 11 to be commensurate in scope with the allowable subject matter of claim 1 as follows:
	Amending line 1 of claim 11 to recite “A method for making the multilayer blown film of claim 1, the method comprising:”	Amending lines 2-3 of claim 11 to recite “…(i) an ethylene/alpha-olefin elastomer that is not an olefin block copolymer having a density in the range of…”

Terminal Disclaimer
The terminal disclaimer filed on 09 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 15/749,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 1, 2, and 4-10 as over Batra (U.S. Pub. 2011/0311792) in view of Vinck (U.S. Pub. 2014/0248480) as evidenced by Lee (U.S. Pub. 2017/0326853), made of record on page 9, paragraph 9 of the office action mailed 09 September 2021 has been withdrawn due to Applicant’s amendment in the response filed 09 December 2021.  In particular, Batra requires the use of an olefin block copolymer as the ethylene/alpha-olefin elastomer, which is excluded by the present claims.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, and 4-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,723,108 in view of Vinck (U.S. Pub. 2014/0248480).
Regarding claims 1, 4, and 5, The ‘108 patent recites a multilayer cling film comprising a cling layer with a polyethylene/alpha-olefin elastomer and polyethylene polymer, meeting the limitations of components (i) and (ii), and further comprises a release layer.  The polyethylene/alpha-olefin elastomer is not claimed to be an olefin block copolymer. Claim 8 further recites that the multilayer film is a blown stretch film, reading on a multilayer blown film.  Claim 4 specifies that the release layer comprises low density polyethylene and/or linear low density polyethylene but does not specify an ethylene/alpha-olefin resin with the claimed properties.
Vinck similarly describes a blown multilayer film with outer layer A, a core layer, and outer layer B, see p. 1, [0008], p. 3, [0029], and p. 5, [0046].  Outer layer B reads on the claimed release layer.  In Examples 17-18 of Vinck, EXCEED 1018 CA is used.  This material has a density of 0.918 g/cm3, a melt index of 1.0 g/10 min, and a purge fraction by CEF of 0.60 % as evidenced by the present application at Table 2 on p. 24.  This reads on the ethylene/alpha-olefin resin of the release layer as claimed in claims 1, 4, and 5.
Vinck further teaches that Outer Layer B may contain blends of LLDPE-1 and Ziegler-Natta ethylene-copolymer LLDPE, see p. 5, [0046].  By using a blend of these LLDPE materials, the Outer Layer B may this include both EXCEED 1018 CA and an additional LLDPE copolymer.  This reads on the release layer further comprising a low density polyethylene as claimed.  It would have been obvious to use a blend of polyethylene materials as Vinck specifically teaches that such blends may be used in the optional outer layer B.

Claim 2, Vinck teaches that Outer Layer B includes from 50-100 wt. %, preferably 80-10 wt. %, most preferably 90 to 100 wt. % of LLDPE-1, Zeigler-Natta ethylene-copolymer LLDPE, or blends thereof.  This overlaps the claimed range of 20 to 90 wt. % as claimed.
Claim 6, In Examples 17-18 of Vinck, EXCEED 1018 CA is used in Outer Layer B.  This component has a composition distribution breadth index (CDBI) of 61.1 as evidenced by Table 3B on p. 25 of the present specification.
Claim 7, Claim 2 of the ‘108 patent specifies that the polyethylene polymer is present in the cling layer in an amount in the range of 10-35 wt. % of the cling layer, thus the polyethylene/alpha-olefin plastomer is present in the range of from 65-90 wt. % of the cling layer.  This overlaps the claimed range.  Claim 1 of the ‘108 patent also recites the amount of polyethylene polymer is 10-50 wt. %, thus the amount of plastomer is from 50-90 wt. % of the cling layer.  This also overlaps the claimed range.
Claim 8, claim 6 of the ‘108 patent recites this limitation.
Claim 9, claim 7 of the ‘108 patent recites this limitation.
Claim 10, Vinck teaches that the layer thickness distribution, expressed as percentages of the overall thickness of the Outer Layer A, Core Layer C, and Outer Layer (A/C/B), are preferably from about 5/90/5 to about 10/80/10.  Thus the outer layers are preferably from 5 to 10 percent of the overall thickness of the film.  See p. 6, [0056].  Vinck also teaches more generally that the relative thicknesses of the outer layers are each from 1 to 50 parts out of 100 parts of the total thickness of layers A+B+C, see id.

Claims 1, 2, and 4-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,123,953 in view of Vinck (U.S. Pub. 2014/0248480).
Regarding claims 1, 4, and 5, The ‘953 patent recites a multilayer stretch cling blown film comprising a cling layer with a polyethylene/alpha-olefin elastomer and polyethylene polymer, meeting the limitations of components (i) and (ii), and further comprises a release layer.  The polyethylene/alpha-olefin elastomer is not claimed to be an olefin block copolymer.  Claim 1 specifies that the release layer comprises low density polyethylene and/or linear low density polyethylene but does not specify an ethylene/alpha-olefin resin with the claimed properties.
Vinck similarly describes a blown multilayer film with outer layer A, a core layer, and outer layer B, see p. 1, [0008], p. 3, [0029], and p. 5, [0046].  Outer layer B reads on the claimed release layer.  In Examples 17-18 of Vinck, EXCEED 1018 CA is used.  This material has a density of 0.918 g/cm3, a melt index of 1.0 g/10 min, and a purge fraction by CEF of 0.60 % as evidenced by the present application at Table 2 on p. 24.  
Vinck further teaches that Outer Layer B may contain blends of LLDPE-1 and Ziegler-Natta ethylene-copolymer LLDPE, see p. 5, [0046].  By using a blend of these LLDPE materials, the Outer Layer B may this include both EXCEED 1018 CA and an additional LLDPE copolymer.  This reads on the release layer further comprising a low density polyethylene as claimed.  It would have been obvious to use a blend of polyethylene materials as Vinck specifically teaches that such blends may be used in the optional outer layer B.
The ’953 patent and Vinck are analogous because they are similar in structure and function, as each describes blown multilayer cling films with polyethylene release layers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the EXCEED 1018 CA and LLDPE blend of Vinck as the release layer of the ‘108 patent in order to arrive at the claimed invention, as EXCEED 1018 is an available commercial material, and Vinck teaches that using such a material can result in a blown film with reduced noise associated with wrapping an article, see p. 5, [0047]. 
Claim 2, Vinck teaches that Outer Layer B includes from 50-100 wt. %, preferably 80-10 wt. %, most preferably 90 to 100 wt. % of LLDPE-1, Zeigler-Natta ethylene-copolymer LLDPE, or blends thereof.  This overlaps the claimed range of 20 to 90 wt. % as claimed.
Claim 6, In Examples 17-18 of Vinck, EXCEED 1018 CA is used in Outer Layer B.  This component has a composition distribution breadth index (CDBI) of 61.1 as evidenced by Table 3B on p. 25 of the present specification.
Claim 7, Claim 9 of the ‘953 patent specifies that the polyethylene polymer is present in the cling layer in an amount in the range of 20-100 wt. % of the cling layer, thus the polyethylene/alpha-olefin plastomer is present in the range of from 0-80 wt. % of the cling layer.  This overlaps the claimed range.
Claim 8, claim 10 of the ‘108 patent recites this limitation.
Claim 9, claim 11 of the ‘108 patent recites this limitation.
Claim 10, claim 12 of the ‘108 patent recites this limitation.

Allowable Subject Matter
Claims 1, 2, and 4-10 contain allowable subject matter, and are in condition for allowance after the double patenting rejections noted above are resolved.

The following is an examiner's statement of the reasons for allowability:
The base claim is claim 1.
The present claims are deemed allowable over the prior art references since the references do not disclose or render obvious a multilayer blown film with a cling layer and release layer having the claimed layer and properties in which the ethylene/alpha-olefin elastomer is not an olefin block copolymer.  The Examiner notes that while the specification does not expressly state that the ethylene/alpha olefin elastomer is not an olefin block copolymer, paragraph [0018] notes that “In some embodiments, the ethylene/alpha-olefin elastomer can include one or more block copolymers.” and that the examples described beginning at p. 22 do not utilize olefin block copolymers as the ethylene/alpha olefin elastomer component.




Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759